Citation Nr: 1129694	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.   

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for dermatitis of arms, hands, and left foot and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to May 1970; the Veteran is a recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In pertinent part of the May 2007 decision, the RO denied the Veteran's petition to reopen his previously denied claims of service connection for bilateral hearing loss, tinnitus, and dermatitis.  

By way of history, the Veteran was denied entitlement to service connection for dermatitis in a July 1974 RO rating decision and the Veteran's petitions to reopen were denied by RO rating decisions in November 1981 and October 2002.  The Veteran was originally denied service connection for bilateral hearing loss and tinnitus by an October 2002 RO rating decision.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened issues of entitlement to service connection for tinnitus and dermatitis of the arms, hands, and left foot are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of an October 2002 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss, finding that the Veteran did not have a current disability of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385; the Veteran did not appeal that decision. 

3.  The additional evidence received since the October 2002 rating decision is cumulative and redundant of evidence previously of record, does not relate previously unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

4.  By way of an October 2002 rating decision, the RO denied the Veteran's claim for service connection for tinnitus, finding that there was no evidence of a current disability; the Veteran did not appeal that decision.

5.  The additional evidence received since the October 2002 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

6.  By way of a July 1974 decision, the RO denied the Veteran's claim for service connection for dermatitis of the arms, hands, and left foot, in part, because there was no evidence of any in-service treatment or diagnosis or evidence of a current diagnosis.  The Veteran did not file a timely appeal on the July 1974 rating decision and it became final.   

7.  The RO denied the Veteran's petition to reopen his previously denied claim of service connection for dermatitis of the arms, hands, and left foot by rating decisions in January 1981 and October 2002.  

8.  The additional evidence received since the July 1974 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for dermatitis of the arms, hands, and left foot.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  New and material evidence has been received sufficient to reopen the claim for service connection for dermatitis of the arms, hands, and left foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran through correspondences in August 2006 and March 2007.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In addition, the August 2006 and March 2007 letters notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the August 2006 and March 2007 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Veteran was not afforded a new VA examination for his claim for service connection for tinnitus and his dermatitis of the arms, hands, and left foot since his petition to reopen is herein below denied and the VCAA duty to assist is not triggered until his claim has been reopened.  The Board notes that though the VCAA duty to assist is not triggered until the Veteran's claim is reopened he was afforded a VA audiological examination in September 2009.  The Board finds that this examination is sufficient since there is no evidence of a current disability under 38 C.F.R. § 3.385.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran waived his right to a hearing by RO and Board.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  


II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Bilateral Hearing Loss

By the way of an October 2002 rating decision the RO denied service connection for bilateral hearing loss because though there was evidence that the Veteran had a decrease in hearing during the Veteran's military service there was no evidence that he had a current bilateral hearing loss disability for VA purposes.  The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  The evidence at the time of the October 2002 rating decision was comprised of the Veteran's service treatment records and a September 1970 VA examination.  The Veteran did not appeal the October 2002 decision and the rating decision became final.  

The Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss in July 2006.  Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral hearing loss, the Board notes that the evidence received since the October 2002 RO rating decision includes VA treatment records, private treatment records, and a September 2009 VA audiological examination.  The Veteran's September 2009 audiological examination revealed pure tone audiometry test results for the right ear of: 5 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  The Veteran's pure tone audiometry test results for the left ear were: 5 decibels at 500 Hertz, 15 decibels  at 1000 Hertz, 15 decibels at 2000 Hertz,  20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  The Veteran's speech recognition scores were 96 percent for the right ear and 96 percent for the left ear.  The VA examiner stated that the Veteran's hearing acuity was within normal limits for all frequencies except for 8000 Hertz for the left ear and that his word recognition scores were excellent bilaterally.

The Board finds that the new evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.  To be new and material it would have to support the unsubstantiated fact necessary to grant service connection.  Here that would be evidence that the Veteran has a current disability of  bilateral hearing loss under 38 C.F.R. § 3.385.  The evidence received since the October 2002 RO decision is not new and material since no new evidence of a current disability has been submitted.  

New and material evidence to reopen the claim of service connection for bilateral hearing loss has not been received, and the RO decision of October 2002 remains final.  As new and material evidence has not been received, the claim to reopen is denied. 

Tinnitus 

By the way of an October 2002 rating decision the RO denied service connection for bilateral hearing loss because there was no evidence that he had a current  diagnosis of tinnitus.  The evidence at the time of the October 2002 rating decision was comprised of the Veteran's service treatment records and a September 1970 VA examination.  The Veteran did not appeal the October 2002 decision and the rating decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for tinnitus, the Board notes that the evidence received since the October 2002 RO rating decision includes VA treatment records, private treatment records, and a September 2009 VA examination.  At the September 2009 VA audiological examination it was noted that the Veteran reported that his tinnitus interfered with his ability to listen and concentrate.  The Board finds that the Veteran's September 2009 VA audiological examination constitutes new and material evidence sufficient to reopen his claim.  The VA audiological examination shows that the Veteran has current complaints of tinnitus and a possible current diagnosis, which is an unestablished facts necessary to establish the claim on appeal.  

The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the October 2002 RO rating decision is new and material, and thus the claim for service connection for tinnitus is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for tinnitus is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


Dermatitis of Arms, Hands, and Left Foot

Here, in July 1974 the RO denied service connection for dermatitis of arms, hands, and left foot.  The RO denied service connection because the Veteran's service treatment records did not show findings of any in-service complaints of or treatment for any skin condition either in the Veteran's service treatment records or his discharge examination.  The evidence at the time of the July 1974 rating decision was comprised of the Veteran's service treatment records.  The Veteran did not appeal the July 1974 decision and the rating decision became final.  The Veteran then filed petitions to reopen his claim but his petitions were denied by rating decisions in January 1981 and October 2002 because there was no evidence that his dermatitis began in-service or following his discharge from service.  

The Veteran then filed a petition to reopen his claim in August 2006.  Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for dermatitis of arms, hands, and left foot, the Board notes that the evidence received since the July 1974 RO rating decision includes VA treatment records, private treatment records, and VA examinations; specifically, the newly submitted evidence includes a May 1985 VA treatment record and a September 2006 VA posttraumatic stress disorder examination.  The May 1985 VA treatment note stated that the Veteran had dermatitis of the hands and left elbow since his discharge from service; he was then diagnosed with eczema.  At the Veteran's September 2006 VA examination he reported that shortly after his military discharge he was seen for a rash on his arm.  The Board finds that the Veteran's VA treatment note and VA examination constitutes new and material evidence sufficient to reopen his claim.  His statements address the continuation of symptomatology and the possibility of a current diagnosis, which are unestablished facts necessary to establish the claim on appeal.  

The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 1974 RO rating decision is new and material, and thus the claim for service connection for dermatitis of arms, hands, and left foot is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for dermatitis of arms, hands, and left foot is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence has not been presented to reopen the claim for service connection for bilateral hearing loss, the appeal to this extent is denied.  

As new and material evidence to reopen the claim for service connection for tinnitus has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for dermatitis of arms, hands, and left foot has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

The Board finds that further development is warranted for the now reopened issues of entitlement to service connection for tinnitus and dermatitis of arms, hands, and left foot; specifically, VA examinations are warranted. 

The Board finds that the Veteran should be afforded a VA audiological examination in order to determine if the Veteran has a current diagnosis of tinnitus.  The VA examiner should opine on the nature and etiology of the Veteran's claimed tinnitus and if it is at least likely as not related to his military service. 

The Veteran should also be afforded a VA skin examination in order to determine the nature and etiology of his claimed dermatitis of arms, hands, and left foot.  The VA examiner should opine if the Veteran has a current diagnosis of dermatitis of arms, hands, and left foot that is at least likely as not related to service; the VA examiner should also opine if the Veteran's diagnosis has been chronic since the Veteran's discharge from military service. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.   The Veteran should be scheduled for a VA audiological examination to ascertain the nature and likely etiology of his tinnitus.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first state if the Veteran has a current diagnosis of tinnitus.  The VA examiner should then opine if the Veteran's tinnitus is at least likely as not related to his military service.  

3.  The Veteran should be scheduled for a VA skin examination to ascertain the nature and likely etiology of his dermatitis of arms, hands, and left foot.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should first state if the Veteran has a current diagnosed skin condition, including dermatitis of arms, hands, and left foot.  The VA examiner should then opine if the Veteran's current diagnosed skin disorder is at least likely as not related to his military service.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


